DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 18 June 2021. It is noted that this application has been granted special status (29 October 2019) under the provisions of the Patent Prosecution Highway (PPH) program and is a Continuation of PCT/US19/23263 filed 20 March 2019, which benefits from the filing date of United States Provisional Patent Application Serial No. 62/646,070 filed 21 March 2018. Claims 10, 18, and 19 have been cancelled. Claims 1, 12, 20, and 21 have been amended. Claim 24 has been added. Claims 1-9, 11-17, and 20-24 are pending.
Response to Remarks/Amendment

[4]	Applicant's remarks filed 18 June 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-9, 11-17, and 20-23 (now further inclusive of new claim 24 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 19 February 2021, Applicant provides the following remarks:

"…the Office Action asserts that the claims recite mental processes and mathematical calculations without significantly more...Applicant has amended claims 1, 20, and 21 to recite ‘monitoring, via a server having one or more processors, outbound activity data from a plurality of electronic devices of the plurality of HCP’s’ and ‘executing, by one or more processors, a machine leaning algorithm, to fit a function of inbound activity data and covariates to the adjusted sales data, wherein fitting the function comprises applying a plurality of weights to the inbound activity data, wherein a weight of the plurality of weights corresponds to a relative importance of an inbound activity’...processor executed monitoring of outbound activity data cannot be performed in the human mind...implementing a machine learning algorithm to apply weights to inbound activity data involves rapidly performing a large number of calculations, and cannot be practically performed in the human mind...Applicant respectfully submits that these limitations constitutes additional elements because they do not merely recite a mental process or mathematical concepts...”

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) a server having one or more processors; (2) one or more processors; and (3) a general indication that the claimed method is computer-implemented, as identified by the preamble of the claim. The recited one or more processors are identified in the claim as: (i) generating the recited outbound matrix, and (2) executing a machine learning algorithm to fit a function of inbound activity data to the adjusted sales data by applying a plurality of weights to the inbound activity data. The recited server having one or more processors is identified as monitoring outbound activity data from a plurality of electronic devices of the plurality of HCP’s.

The recitation of “one or more processors” as generally performing the steps of monitoring of outbound activity data from HCP devices and executing a machine learning algorithm, as presented by amendment, presents a candidate additional technical element for consideration under Step 2A prong 2 as potentially providing additional elements which integrate the mathematical process of generating adjusted sales data by distributing sales across healthcare providers into a practical application of the abstract mathematics/processes performable by human mental processing. However, as presented, the additional functions identified as performed by one or more processors constitute recitations of general data gathering via a computer network, e.g., monitoring outbound activity from devices and executing a mathematical manipulation to assign weights to inbound elements of differential importance.
First, the monitoring of outbound features by a server is reasonably met by a generic server maintaining a log of data transmission from a set of devices. Accordingly, absent further 

Second, the execution of an algorithm including the application of weights to input elements, i.e., inbound activities, is reasonably a mathematical weighting process which is performable by a human user applying mental processing, i.e., determining a relative importance of an element and increasing or decreasing the weight accordingly. Examiner further notes the recitation or reference to the algorithm as “machine learning” and further notes the functions of fitting a function. With respect to “machine learning”, an indication that a machine learning algorithm consisting of applying weights to input elements fails to present a “learning” function which can reasonably be considered specialized programming. In other words, absent the learning sequences which serve to compile and improve the machines ability to correlate inbound features to adjusted sales and/or the outbound data in the matrix, the algorithm is reduced to a static mathematical equation performable by a human user and/or using a generic processing devices having a display capability. 

NOTE: For Applicant’s benefit Examiner notes the disclosure provided at least at paragraphs [0096] and [0115]-[0124] of the Specification as Published (USPGPUB 2020/0027100). In particular, Examiner notes the process of iteratively adjusting weights applied to inbound and 

However, as presented, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of generating adjusted sales data the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of transmitting/receiving data over a computer network, storing data in computer memory, and performing mathematical calculations using the data. The claimed determining generating adjusted sales data benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: “one or more processors” now identified in the claim as generating the recited outbound matrix, monitoring outbound data transmissions from devices, and executing a weighting algorithm. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0027100, Examiner notes paragraphs [0141]-[0150]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the 
With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) obtain data; (2) arrange data into groups referred to as bricks and a matrix (3) generate adjusted sales data by distributing the sales across HCPs by brick and (4) apply weights to inputs based on a perceived relative importance. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.
  
While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as organizing data into a matrix and calculating sales per Health Care Provider. Accordingly, Examiner respectfully maintains that the non-technical functions of generating adjusted sales data benefit from the use of computer technology, but fail to improve the underlying technology.


receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-9, 11-17, and 20-23 (now claims 1-9, 11-17, and 20-24 as presented by amendment) is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment above for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-9, 11-17, and 20-24 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:





The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 20, and 21 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of generating adjusted sales data, which is reasonably considered to be method performable by human Mental Processing and the performance of mathematical calculations. In particular, the general subject matter to which the claims are directed serves to generate adjusted sales data by mathematically distributing sales across healthcare providers in a facility, which is an ineligible concept embodying functions performable by human Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions) and Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations).

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…obtaining data...comprises aggregate sales values...information associated with a plurality of healthcare facilities and...information associated with a plurality of healthcare providers…”, “…the plurality of HCPs is provided under a plurality of bricks with each brick comprising one or more healthcare facilities and each facility comprising one or more HCPs…”, and “…generating adjusted sales data by distributing the aggregate sales values across the HCPs that are within each brick…”. Respectfully, absent further clarification of the processing steps executed by the recited indication that the method is “computer-implemented”, one of ordinary skill in the art could be reasonably relied upon to organize providers in groups, i.e., bricks, and divide total sales by the number of providers solely using human mental processing and/or using pen and paper and performing the mathematical calculations (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional 

As presented by amendment, claim 1 identifies “one or more processors” as generally performing the steps of monitoring of outbound activity data from HCP devices, generating a matrix, and executing a machine learning algorithm. The “one or more processors” as present in the claim presents a candidate additional technical element for consideration under Step 2A prong 2 as potentially providing additional elements which integrate the mathematical process of generating adjusted sales data by distributing sales across healthcare providers into a practical application of the abstract mathematics/processes performable by human mental processing. 

However, as presented, the additional functions identified as performed by one or more processors constitute recitations of general data gathering via a computer network, e.g., monitoring outbound activity from devices and executing a mathematical manipulation to assign weights to inbound elements of differential importance.

The monitoring of outbound features by a server is reasonably met by a generic server maintaining a log of data transmission from a set of devices. Accordingly, absent further clarification of the processing steps and/or application of learning functions by which the claimed server/processors generates the matrix based on the outbound traffic, the processors in both instances are merely receiving data via a network and organizing the data into a table. In other words, the technical functions of the claims are reasonably met by a human user observing 

The execution of an algorithm including the application of weights to input elements, i.e., inbound activities, is reasonably a mathematical weighting process which is performable by a human user applying mental processing, i.e., determining a relative importance of an element and increasing or decreasing the weight accordingly. Examiner further notes the recitation or reference to the algorithm as “machine learning” and further notes the functions of fitting a function. With respect to “machine learning”, an indication that a machine learning algorithm consisting of applying weights to input elements fails to present a “learning” function which can reasonably be considered specialized programming. In other words, absent the learning sequences which serve to compile and improve the machines ability to correlate inbound features to adjusted sales and/or the outbound data in the matrix, the algorithm is reduced to a static mathematical equation performable by a human user and/or using a generic processing devices having a display capability. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.



Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of generating adjusted sales data using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of transmitting/receiving data over a computer network, storing data in computer memory, and performing mathematical calculations using the data. The claimed determining generating adjusted sales data benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0027100, Examiner notes paragraphs [0141]-[0150]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) obtain data; (2) arrange data into groups referred to as bricks; and (3) generate adjusted sales data by distributing the sales across HCPs by brick. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.



The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of generating adjusted sales data. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., generating adjusted sales data, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of generating adjusted sales data benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 


Dependent claims 2-9, 11-17, and 22-23, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 102

[6]	Pursuant to an updated search, previous rejection(s) of the pending claims under 35 U.S.C. 102 remain overcome and are withdrawn.




Allowable Subject Matter

[7]	Claims 1-9, 11-17, and 20-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, maintained in this Office action. 

Subject Matter Overcoming Art of Record

[8]	The closest prior art of record is Spanbauer et al. (United States Patent Application Publication No. 2009/0271868) as presented in the previous Office Action mailed 21 September 2020. While Spanbauer et al. disclose a computerized arrangement of physician information into a matrix including assessments of physician influence/ranking, Spanbauer et al. fail to adjust sales data as a pseudoinverse of the influence/rankings, i.e., “outbound factors”. In contrast to Spanbauer, as noted by Applicant in the present remarks, the instant invention includes functionality to extrapolate physician prescribing activity on an individual basis, when given only prescribing activity of a healthcare organization of facility. The instant invention utilizes outbound activity data to estimate/distribute prescribing activity across individual physicians using a pseudoinverse of the physician outbound activity. This functionality is absent from Spanbauer et al.


Conclusion
  [9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kumar, COMPUTER SYSTEM AND METHOD FOR GENERATING TRIGGER ALERTS TO MAXIMIZE INTERACTIONS WITH HEALTHCARE PROVIDERS, United States Patent Application Publication No. 2019/0066830, paragraphs [0023]-[0025][0070][0072]: 

Relevant Teachings: Kumar discloses a system and method which includes applying machine learning models to healthcare provider treatment and anonymized patient data to alert pharmaceutical representatives to treatment decisions, i.e., prescribing activities, of HCP’s. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT D RINES/Primary Examiner, Art Unit 3683